Case 3:15-cv-00675-JBA Document 1939-1 Filed 05/03/21 Page 1 of 2




                   EXHIBIT A
 DISGORGEMENT CONCEDED BY THE SEC AS TIME-BARRED, FINAL DECISION RENDERED, NOT APPEALED

                   Date of          SEC's Alleged        Conceded by SEC                Court Ruling as
    Company      Transaction    Disgorgement Amount       As Time-Barred                 Time-Barred


Company D     Dec-04            NA                    Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30
              Jul-06            $1,800,000            Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30
              Jan-07            $6,600,000            Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30

              Aug-07            $800,528.81           Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30

Company E     Jul-05            $1,360,000            Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30


              Nov-05            $92,285.15            Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30

Company J     Apr-06            $1,800,000            Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30


Company F     Jun-07            $250,030              Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30

              Oct-07            $516,417              Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30

Company G     Dec-07 / Jan-08   $4,701,050.56         Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30

              Oct-09            $2,101,185.45         Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30

Company H     Apr-09            $2,229,509.58         Yes, Doc #667 at 10, 13   Yes, Doc. #835 at 29-30
                                                                                                          Case 3:15-cv-00675-JBA Document 1939-1 Filed 05/03/21 Page 2 of 2




TOTAL TIME-BARRED               $22,251,006.55
